Citation Nr: 1129619	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  03-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus with calluses and blisters of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal hearing at the RO in January 2004.

The issue on appeal was previously before the Board in May 2004, March 2005, November 2006, September 2007, January 2009 and November 2009.  It was remanded each time for additional evidentiary development and/or to cure a procedural defect.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that bilateral pes planus existed prior to the Veteran's active duty service.

2.  The competent evidence of record demonstrates that bilateral pes planus deformity did not increase in severity during active duty.

3.  There is no competent evidence of record linking calluses and blisters of the feet to the Veteran's active duty service.  


CONCLUSION OF LAW

Bilateral pes planus with calluses and blisters of the feet was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in an October 2007 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letter.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim as well as with notice of the types of evidence necessary to establish an increased rating and/or effective date for the disability on appeal in the October 2007 letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA and private records have been obtained.  

A VA examination with respect to the issue adjudicated by this decision has been obtained. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a full reading of the evidence in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the Veteran's self-reported medical history and VA medical records.  Physical examination was conducted and the results were recorded.  Opinions as to the etiology of the foot disabilities were provided which were supported by adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the Veteran  as relevant to the issue on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and blisters in service, reporting to sick call, and being placed on limited duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of his foot disorder.  See Barr.   


Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

For compensation purposes, the term "aggravation" has specific meaning, based on the controlling statute and regulation and judicial interpretation of the relevant law.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).


Analysis

The Veteran is claiming that he experiences bilateral foot problems including flat feet, blisters and calluses which he alleges were incurred in or aggravated by his active duty service.  The Veteran testified at a RO hearing in January 2004 that his flat feet were noted at the time of his entry into active duty.  He sought treatment during active duty for blistering and was given a no running profile but alleged that if the Veteran tried to use the profile, he would be kicked out of service.  He testified that he did not have problems with blisters prior to military service.  He first sought treatment for his feet after discharge in approximately 1989.  He reported he self treated his feet after discharge with Vaseline.  

Initially, the Board notes that the current existence of bilateral foot problems is documented by competent medical evidence.  At the time of a September 1992 VA joints examination, the Veteran reported he had problems with flat fleet which began prior to his active duty service.  The Veteran complained of daily weight bearing foot pain, especially with increased activity.  Physical examination revealed easily apparent pes planus and mild bilateral hallux valgus deformity.  There were generalized calluses on the soles of both feet secondary to barefoot walking.  There were no pressure calluses.  The Veteran ambulated easily without evidence of a limp.  There were no apparent arch supports in either shoe.  There were no skin lesions on either foot.  The pertinent diagnosis was bilateral pes planus and mild hallux valgus deformity of both feet.  Additionally, a November 1998 VA clinical record notes the presence of calluses on surface of feet.  The most recent VA examination, conducted in 2011, also documents the presence of foot disorders.

The Board finds that the presumption of soundness does not attach with regard to the Veteran's pes planus claim.  At the time of the Veteran's entrance examination, which was conducted in August 1976, clinical evaluation of the Veteran's feet was determined to be abnormal.  An annotation was made as to a finding of pes planus.  The Veteran has also conceded that he had flat feet at the time of his entrance into active duty.  

The Board further finds that the preponderance of the probative evidence of record demonstrates that the Veteran's flat fleet were not permanently aggravated by his active duty service.  Additionally, the Board finds that the preponderance of the probative evidence of record also demonstrates that the Veteran does not experience calluses or blisters which were related to his active duty service.  

Service treatment records reveal that within days after the Veteran's entry into active duty, he sought treatment at the dispensary for foot problems.  The actual reason for the visit is illegible but the document does include a reference to flat feet.  The Veteran was issued arch supports.  Thereafter, the service treatment records were silent as to complaints of, diagnosis of or treatment for foot problems until the time of the separation examination.  The Veteran sought treatment in September 1976, October 1976 and November 1976 for knee problems but did not seek treatment for problems with his feet.  The clinical records also document that the Veteran sought treatment for other disorders but none of them were related to his feet.  Clinical evaluation of the Veteran's feet was determined to be abnormal at the time of the February 1977 separation examination.  A finding of loss of arches bilaterally was made.  The Veteran reported having foot trouble on a Report of Medical History he completed in February 1977.  The document was annotated to indicate that none of the symptoms the Veteran reported were of any significance with the exception of pes planus.  In March 1977, the Veteran indicated on a document that there had been no change in his medical condition since his February 1977 separation examination.  

The Veteran has argued that he had foot problems during active duty including blisters which thereafter turned into calluses.  The Veteran is competent to report on these symptoms.  While the Veteran is competent to provide this evidence, the Board must also assess the credibility of the evidence.  In this case, the Board finds that the medical evidence of record created during the Veteran's active duty service is more credible with regard to whether the Veteran was experiencing foot disorders during active duty.  The Board finds that if the Veteran was experiencing foot pain during active duty as severe as alleged he would have sought treatment for this as he had for other disorders.  The fact that the Veteran did seek treatment in the dispensary for disorders other than for the feet undercuts the Veteran's claim that he was threatened with physical violence if he sought treatment for his feet.  Furthermore, the Veteran's feet were inspected at the time of discharge and found to be without problems other than fallen arches.  If, in fact, the Veteran did have blistering of the feet at that time, the Board finds it reasonable to believe that the examiner would have noted this at the same time he observed the flat feet.  The Veteran also did not specifically indicate, in any way, that his feet were painful when he completed the Report of Medical History at the time of his separation examination.  The Board finds that, if the Veteran's feet were as painful as reported post-service, the Veteran would have informed the examiner who conducted the separation examination and the examiner would have included an annotation to this effect.  The total lack of any symptomatology attributed to the Veteran's feet on the document other than a annotation of the presence of pes planus weighs against a finding that the Veteran's feet were painful at discharge.  Based on the above, the Board finds that reduced probative value is to be accorded the Veteran's statements regarding his in-service foot symptomatology.  The Board places greater probative weight on the information (or the lack of pertinent complaints ) provided by the Veteran during active duty regarding his feet which was made prior to the time a claim was filed with VA when there was a potential for pecuniary gain by the Veteran.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

Based on the above, the Board finds that the medical evidence of record does not document an increase in pes planus symptomatology during active duty.  The Veteran had flat feet at the time of his entry into active duty and also had flat feet at the time of discharge.  Other than the single episode at the beginning of service, the service treatment record were silent as to complaints of or treatment for foot problems.  

The Veteran was able to hold various jobs which entailed standing for periods of time after his discharge from active duty.  This fact weighs against a finding that the Veteran's pre-existing pes planus disorder increased in severity and was permanently aggravated by his active duty service.  

As set out above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

There is no competent evidence linking current pes planus to the Veteran's active duty service nor is there any competent medical evidence demonstrating that the pre-existing foot disorder was permanently aggravated by active duty.  The only evidence of record which provides such a link is the Veteran's own allegations and testimony.  As set out above, the Veteran is not competent to provide an opinion as to the etiology of his bilateral foot disorder.  His opinion as to the etiology of a currently existing foot disorder is without probative value.  

There is competent evidence of record which indicates that the Veteran's pes planus disorder was not permanently aggravated by active duty service and that any current calluses/blisters are not etiologically linked to the Veteran's active duty service.  

A VA foot examination was conducted in March 2011.  The Veteran informed the examiner that his feet started hurting in 1976 and he was given a profile and arch supports but the arch supports caused blisters.  He informed the examiner that he had blisters where he now has calluses.  The examiner reviewed the evidence in the claims file and conducted a physical examination of the Veteran's feet.  Numerous problems were noted:  The first was callus/keratosis whose etiology could be related to flat foot, abnormal weight bearing, poor hygiene and diabetes or some combination.  The examiner noted that there was no mention of blisters/calluses in the service records.  Nail abnormalities were diagnosed.  The examiner observed that there was no mention of nail abnormalities in the service record and the abnormalities were most likely related to diabetes, possible fungal nail infections and poor hygiene.  The examiner found that the Veteran had flat feet which existed prior to service and observed that there was no evidence in the service records that the condition worsened as a result of the service.  The examiner noted that flat foot can be congenital as the Veteran's existed at a young age and this could be the etiology for the flat feet.  Diabetic neuropathy was diagnosed with the examiner observing that elevated blood sugars were noted in 1998 with no evidence of diabetes mellitus or neuropathy in service.  The last diagnosis was arthritis of the left foot.  The examiner wrote that there were no noted chronic foot problems in the service records and the etiology of the arthritis was likely obesity, excessive weight bearing or impact activity.  The examiner observed that the Veteran had flat feet condition at the time of his entrance examination and at the separation physical in 1976 so it was most likely a congenital condition or developed during early childhood.  

The examiner concluded by writing that the Veteran had pes planus of the bilateral feet.  He had calluses of both feet which were moderate to severe and diffuse in nature.  It was the opinion of the examiner that the calluses, although significant and painful, were likely not the result of abnormal weight bearing related to flat foot.  The examiner noted that there were no service notes related to calluses or blisters and there was no obvious worsening of the Veteran's pes planus as a result of military service.  The examiner noted that the Veteran had been issued orthotic insoles to wear in his boots after 3 days of service with no documented follow-up or complaints and that there were no other visits for foot related problems in the service records that the examiner could find.  The examiner opined that the source of the keratosis/calluses is debatable and one would have to resort to speculation to state the exact cause of the Veteran's keratosis/calluses.  The examiner noted that the Veteran does have poorly controlled diabetes and likely diabetic neuropathy which is a probable cause of severe pain, burning and a pins and needles sensation which is likely a more recent problem from 1998 on.  The examiner also noted that there was some arthritis in the feet seen on recent X-rays.  The examiner could see no evidence in the service records to support the claim of chronic foot pain, blisters or calluses.  The examiner also reviewed medical literature available to him at the VA facility to aid in the opinion.  

The Board finds the competent evidence of record demonstrates that the Veteran's pre-existing foot disability did not increase in severity during service and was not permanently aggravated by his active duty service.  The Board also finds that there is no competent medical evidence linking calluses or blisters of the feet to the Veteran's active duty service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The medical evidence and opinion establishes that the Veteran did not incur flat feet or calluses/blisters in service, and that his pre-existing flat feet were not aggravated by service.  In sum, the preponderance of the evidence shows that the Veteran's pes planus is congenital and did not permanently increase in severity during service and thus does not support a grant of service connection.  There is no competent evidence of record linking calluses and blisters to the Veteran's active duty service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


